Citation Nr: 0729822	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1956 to March 1962.


REMAND

In his October 2004 substantive appeal, the veteran requested 
a hearing before the Board of Veterans' Appeals (Board) at 
his local regional office (RO).  Thereafter, while the 
veteran received timely notice that such a hearing had been 
scheduled for April 19, 2007, the veteran advised the RO in 
writing on March 19, 2006 that he would need to reschedule 
his hearing date.  The Board further notes that the veteran's 
request for a new hearing date was timely pursuant to 
38 C.F.R. § 20.702(c)(1) (2006).  Consequently, the Board 
finds that it has no alternative but to remand this case so 
that the veteran can be furnished with his requested hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



